Citation Nr: 1147169	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  05-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for hypertension.  

REPRESENTATION

Veteran represented by:  The American Legion

WITNESS AT HEARINGS ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served with the North Carolina Army National Guard from April 1986 to July 2003 with verified periods of active duty for training (ACDUTRA) to include from September 17, 1986 to December 17, 1986, from September 7, 1988 to September 28, 1988, from May 16, 1998 to May 30, 1998, and from May 12, 2001 to May 26, 2001, which qualifies as active service for the purpose of VA disability compensation under 38 C.F.R. § 3.6(a) and (c)(3). 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2004 and April 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2007, the Veteran appeared at a hearing before one of the undersigned Veterans Law Judges.  A transcript of the hearing has been associated with the file.  

In a February 2008 decision, the Board determined that new and material evidence had been presented to reopen the claims of service connection for disabilities of the back, neck, and right shoulder, and remanded the case to the RO for further development of these issues as well as other issues on appeal.  The other issues consisted of service connection for hypertension, hearing loss, and a psychiatric disorder.  

Subsequently, while on appeal, the RO in a July 2008 rating decision granted service connection for left ear hearing loss.    

In May 2009, the Veteran appeared at a hearing before another one of the undersigned Veterans Law Judges.  A transcript of the hearing has been associated with the claims file.  The Veteran waived the right to have a hearing before the third Judge who is participating in deciding the claims. 





In a September 2009 decision, the Board denied service connection for right ear hearing loss, and remanded the case to the RO for further development of other issues on appeal, namely, service connection for a psychiatric disorder, hypertension, and disabilities of the back, neck, and right shoulder.  

The claim of service connection for a psychiatric disorder is the subject of a separate Board decision, which is signed by a single Veterans Law Judge who was the sole judge to take testimony concerning the claim.  

The claims of service connection for hypertension and disabilities of the back, neck, and right shoulder are REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claims of service connection for disabilities of the back, neck, and right shoulder, the Veteran underwent a VA orthopedic examination in July 2010 to determine whether the disabilities had onset or were aggravated during a period of ACDUTRA.  

The VA examiner expressed the opinion that the disabilities were less likely than not to have had onset during the period of active duty or to have been aggravated during periods of active service.  The Board deems the opinion to be inadequate because it either did not account for significant facts in the case or provide a rationale for the conclusion reached in the opinion. 

The VA examiner cited to non-military related injuries for the reason that the disabilities did not have onset or were aggravated during periods of active duty.  





The evidence shows that non-military related injuries were documented prior to the May 1998 period of ACDUTRA, but that the Veteran subsequently sustained additional injuries during ACDUTRA in May 1998 and May 2001 related to the back, neck, and right shoulder.  The effects of the additional injuries on the underlying conditions were not discussed.  In other words, the VA examiner did not address the injuries during ACDUTRA in 1998 or 2001 or explain whether there was an increase in severity of the underlying disabilities during ACDUTRA that was not due to the natural progress as contrasted to a worsening of symptoms.  

On the claim of service connection for hypertension, the Veteran underwent a VA examination in May 2008 to determine the onset of hypertension.  The examiner, however, did not appear to have taken into account significant facts in this case or provide rationale for the opinion.  For example, in the diagnosis he indicated that he had reviewed the service treatment records and found no record of onset of hypertension while on active duty.  Yet, there was no comment as to the high blood pressure readings that were initially made during ACDUTRA in May 1998.  Further, if onset did not occur during a period of ACDUTRA, an opinion on whether hypertension was aggravated during a period of ACDUTRA is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Arrange to the have the Veteran's file reviewed by the VA examiner who examined the Veteran in July 2010 for an addendum opinion with rationale that takes into account the significant facts in the record, as to whether it is at least as likely as not that the Veteran's current back, neck, and right shoulder disabilities were aggravated during a period of active duty for training (ACDUTRA) in May 1998 and in May 2001.  





Please refer to the following: 

a).  Back, neck and arm pain during ACDUTRA in May 1998; and, 

b).  Lower back and right shoulder pain after lifting a duffel bag during ACDUTRA in May 2001. 

The VA examiner is asked to comment on the clinical significance of the following:  a work capacity assessment by HealthSouth, dated in June 1998, referencing a nonservice-related, on the job injury to the neck in August 1996; a private physician's comments in July 2000 that the Veteran's medical condition was stable, although he did have intermittent exacerbations of symptoms and was on permanent work restrictions; a physician's statement at Womack Army Medical Center in July 2001 that the Veteran was disabled from June 2001 and was not fit for normal military duty; a statement of the Adjutant General of North Carolina in October 2002 that the Veteran's lumbar and cervical disabilities were not related to service and were not aggravated therein, as determined by the National Guard Bureau's Surgeon; a VA examination report of September 2004 with a clarifying report of February 2005 in which the examiner found it less likely than not that the degenerative changes of the low back and right shoulder that were seen on X-ray were related to the service injuries noted in May 1998 and May 2001; a VA physical therapy record, dated in November 2008, in which it was noted that the neck and right shoulder pain was possibly related to a fall while on active duty; 


and any additional medical records that may be obtained suggesting a relationship between current back, neck, and right shoulder disabilities to the periods of 
ACDUTRA. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

Also, the term "aggravation" means a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms. 

If, however, after a review of the record, an opinion on aggravation is not possible without resort to speculation, the examiner is asked to clarify whether aggravation cannot be determined because there are several potential factors, when the events during ACDUTRA are not more likely than any other to aggravate the Veteran's current disabilities and that an opinion on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

If the VA examiner is not available, arrange for another orthopedist to render the requested opinion.  






2.  Arrange to the have the Veteran's file reviewed by the VA examiner who examined the Veteran in May 2008 for an addendum opinion with rationale that takes into account the significant facts in the record, as to whether it is at least as likely as not that the Veteran's current hypertension had onset or was aggravated during a period of active duty for training (ACDUTRA) in May 1998 and May 2001.  

Please refer to the following: 

a).  Blood pressure readings of 146/92, 160/90, and 138/87 were recorded during ACDUTRA in May 1998; and, 

b).  Blood pressure readings of 162/98, 145/93, 138/89, and 164/102 were recorded during ACDUTRA in May 2001. 

The VA examiner is asked to comment on the clinical significance of the following:  the Veteran underwent cardiac testing in December 1998, June 1999, and August 2000, showing elevated blood pressure readings; records from Womack Army Medical Center in November 1999 showed elevated blood pressure; a diagnosis of hypertension was confirmed in September 2001 in a Womack Army Medical Center report, wherein it was noted that his blood pressure was 185/113 and he had had a questionable history of hypertension; while on anti-hypertensive medication, a June 2002 military physical examination report noted blood pressure readings of 163/90 and 150/80; 


and private and VA treatment records from 2004 onward disclose consistent findings of high blood pressure readings and treatment for hypertension.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

Also, the term "aggravation" means a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms. 

If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are several potential factors, when the events in ACDUTRA are not more likely than any other to cause or aggravate the Veteran's current hypertension and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

If the VA examiner is not available to provide the opinion, arrange for another VA examiner to render the requested opinion.  

3.  After completing the development requested, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________         _______________________________
          C. Trueba		     			L. Howell  
         Veterans Law Judge,   		       Veterans Law Judge,
          Board of Veterans' Appeals		    Board of Veterans' Appeals


_______________________________
	George E. Guido Jr.
	Veterans Law Judge,
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


